DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning the rejections of dependent claims 10 and 12 are persuasive; therefore, these rejections have been withdrawn. 
Applicant’s arguments concerning the rejection of dependent claim 6 are moot as that rejection has been withdrawn. (The previous rejection has been withdrawn because he examiner is now using a different definition of the claimed term, “urinal,” as shown in the Examiner’s Comments section below.)
Regarding the independent claims, Applicant appears to argue the following: 1) The Office Action doesn't show applying a stream of urine to the urine collection device, 105. 2) Element 165 is not a drain hole configured to control outflow of urine such that a user may compare the urine color to the plurality of shades of yellow of the color scale.  3) Drury teaches applying a color scale to a urinal.
In response, the examiner notes the following: 
1) The liquid (135) in the cup is urine. The stream of urine is first applied to element 110. Then it is turned upside down (figure 1A becomes figure 1B) which applies that stream of urine to the urine collection device, as the urine streams down due to the force of gravity. 
2) It's a hole, and urine drains through it. Therefore, it's a drain hole. The claim doesn't require that the urine is flowing out of the collection device as one measures it. It needs to be configured to control the outflow of urine. The section of Chen that Applicant cites describes the urine as passing through hole 165 out of element 105. Therefore, it is controlling outflow of urine (i.e. urine outflowing from element 110). It passes into the element 135, during which time, the user can compare the shades of color. 
(As a side note, it is noted that the user can if they want, turn the cup over again, and this time it will control outflow of urine going in the opposite direction.) 
3) Drury teaches that a scale can be applied to a variety of urine-related components. The one that is relevant to the rejection is the one illustrated in the office action (Drury, figure 9). Furthermore, it is known to employ multiple ways of analyzing urine, including both using a test strip and analyzing the color of urine, as evidenced by the additional prior art provided by the examiner.
Examiner’s Comments – Claim Interpretation
For the sake of examination, “urinal” is interpreted as a toilet – inside of a bathroom – that is shaped for urinating while standing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20120106811 A1) in view of Drury (US 20150009502 A1).
Regarding claim 4, Chen teaches a method comprising: applying a stream of urine (135; paragraphs 21-22) into a urine collection device (105), at least a portion of the stream of urine being retained in the urine collection device (figure 1B), the urine collection device comprises a cylindrical member (160) extending in a vertical direction, the cylindrical member possessing a top end and a bottom end opposite of the top end in the vertical direction and a side wall between the top end and the bottom end, the top end being open (top direction is towards the top of the page in figures 1B-E), a base member (the part of 105 below 160) attached to the bottom end of the cylindrical member, extending laterally outside the side wall and bearing a color scale (130), and a drain hole (165) configured to control outflow of urine;

    PNG
    media_image1.png
    578
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    952
    media_image3.png
    Greyscale

Chen doesn’t explicitly teach such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color; identifying a color included on the color scale which most closely matches the urine color of the portion of the retained urine; and determining the hydration level by referencing a hydration level indicator corresponding to the identified color.
However, it is known in the art of urine analysis to add a visual inspection of the color of the urine sample to a test strip analysis of the urine sample (for example, see the additional prior art). Drury is directed to one such visual inspection of a urine sample and teaches adding a color scale (98 in figure 9; 74 in figure 8; 10/14 in figure 7) such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color identifying a color included on the color scale which most closely matches the urine color of the portion of the retained urine; and determining the hydration level by referencing a hydration level indicator corresponding to the identified color (paragraphs 45 and 47-48; paragraph 45).

    PNG
    media_image4.png
    729
    671
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding an additional color scale and comparing the color of the urine to the scale (as taught by Drury, above) in order to determine additional information about the urine sample, including the level of hydration of the person who provided the sample.
Regarding claim 5, in the above combination the hydration level indicator includes text and/or a graphic describing the hydration level corresponding to the identified color (Drury: paragraph 48).
Regarding claim 6, Chen doesn’t explicitly teach the urine collection device is located in a urinal.
Drury teaches having individuals urinate in a urinal (paragraphs 8, 22, and 32).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by taking device of Chen (element 100) and placing it in a urinal so that one can apply a stream of urine into it in a private place that is associated with urination and which will allow one to dispose of any urine that misses the container by flushing the urinal. 
Regarding claim 7, in the above combination the urine screen comprises a drain hole (165), and the method further comprises: draining the stream of urine through the drain hole of the urine collection device so that a portion of the stream of urine is retained in the urine collection device (Chen: 105; figure 1B; and 
the visually comparing of the urine color to the plurality of colors included on the color scale is performed based on the portion of the retained urine (Drury: paragraphs 45 and 47-48).
Regarding claim 8, Chen teaches a dehydration detection system for determining a hydration level based on urine color, the dehydration detection system comprising:
a urine collection device (105) into which a stream of urine (135) is applied (paragraph 50; figures 1A-B, F-G); and
a color scale (130), wherein 
the urine collection device comprises:
a cylindrical member (160) extending in a vertical direction, the cylindrical member possessing a top end (top in figure 1A) and a bottom end opposite of the top end in the vertical direction and a side wall between the top end and the bottom end, the top end being open (top direction is towards the top of the page in figures 1B-E); 
a base member (the part of 105 below 160) attached to the bottom end of the cylindrical member, extending laterally outside the side wall and bearing the color scale (figures); and comprising
a drain hole (165) configured to control outflow of urine such that a user may compare the urine color to the color scale (figures 1A-E).
Chen doesn’t explicitly teach the color scale comprises at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color; such that a user may compare the urine color to the plurality of shades of yellow of the color scale.
However, it is known in the art of urine analysis to add a visual inspection of the color of the urine sample to a test strip analysis of the urine sample (for example, see the additional prior art). Drury is directed to one such visual inspection of a urine sample and teaches adding a color scale (98 in figure 9; 74 in figure 8; 10/14 in figure 7) such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color identifying a color included on the color scale which most closely matches the urine color of the portion of the retained urine; and determining the hydration level by referencing a hydration level indicator corresponding to the identified color (paragraphs 45 and 47-48; paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding an additional color scale and comparing the color of the urine to the scale (as taught by Drury, above) in order to determine additional information about the urine sample, including the level of hydration of the person who provided the sample.
Regarding claim 9, in the above combination the color scale is directly fixed to the base member (Chen: figures 1A-G; Drury: figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Casari (US 6823533 B2).
Regarding claim 8, Drury teaches a dehydration detection system for determining a hydration level based on urine color, the dehydration detection system comprising: 
a urine collection device (70) into which a stream of urine is applied (paragraph 45); and 
a color scale (74) comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color (figure 8 and paragraph 42), wherein 
the urine collection device (70) comprises: 
a cylindrical member (82) extending in a vertical direction (four vertical layers as illustrated in figure 1; 70 has the same layers as 10 according to paragraph 42), the cylindrical member possessing a top end and a bottom end opposite of the top end in thePage 4 vertical direction and a side wall between the top end and the bottom end; 
a base member (12) attached to the bottom end of the cylindrical member, extending laterally outside the side wall and bearing the color scale (figure 8).

    PNG
    media_image5.png
    678
    476
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    269
    418
    media_image6.png
    Greyscale

Drury doesn’t explicitly the cylindrical member extending in a vertical direction, the cylindrical member possessing a top end and a bottom end opposite of the top end in thePage 4 vertical direction and a side wall between the top end and the bottom end, the top end being open; and a drain hole configured to control outflow of urine such that a user may compare the urine color to the plurality of shades of yellow of the color scale.  
Drury teaches applying element 70 to “the top surface of a urinal deodorizer block” (paragraph 45). Casari is directed to the problem identified by Drury of applying visual information to the top surface of urinary deodorizer blocks. Casari teaches a urine collection device (figures 1-2) into which a stream of urine is applied; the urine collection device comprises a cylindrical member (16) extending in a vertical direction, the cylindrical member possessing a top end and a bottom end opposite of the top end in thePage 4 vertical direction and a side wall between the top end and the bottom end, the top end being open (figures 1-2; column 2, lines 20-25); a base member (10) attached to the bottom end of the cylindrical member, extending laterally outside the side wall and bearing the visual information (12); and a drain hole (figures 1-2; “circular wall 16 has a plurality of apertures in the bottom two thirds of the wall” in column 2, lines 20-25) configured to control outflow of urine (figures 1-2).  In other words, Casari places messaging (4) on the top cylindrical surface and messaging (12) on base portion.

    PNG
    media_image7.png
    718
    576
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    470
    851
    media_image8.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drury by applying it to the top surface of a deodorant block (for example, by placing the circular element 82 on the cylindrical portion of the block and the outer elements 80, 82, 84 on the base member 10) in order to measure the dehydration of users in urinals that have deodorizers to keep the bathroom smelling pleasant.
Regarding claim 10, in the above combination the side walls of the urine collection device comprises a drain hole (Casari: figures 1-2; “circular wall 16 has a plurality of apertures in the bottom two thirds of the wall” in column 2, lines 20-25).  
Regarding claim 12, in the above combination 12. (Presented Presented) The dehydration detection system of Claim 8, wherein the side walls of the urine collection device comprises a plurality of drain holes.
Additional Prior Art
US 4473530 A teaches both a test strip for urine and determining the color of the urine itself (column 10, line 65 – column 11, line 25)
Drury (US 20150009502 A1)  reads, “[0045] The concentric arrangement of the color regions 76, 78, 80 and 82 may be advantageous when the nonabsorbent urine analysis device 70 is applied to a lower portion of the urinal near the drain, or to the top surface of a urinal deodorizer block (e.g., a urinal cake). The individual can apply the stream of urine to the center of the nonabsorbent urine analysis device 70 on the color region 82. The stream of urine radially disperses over the nonabsorbent urine analysis device 70 thereby flowing over the other color regions 76, 78 and 80. The individual can then identify the color region which most closely matches the urine color, and determine his or her hydration level accordingly. A white background or empty space may separate some or all of the color regions 76, 78, 80 and 82 to help the user compare the urine color to the color regions 76, 78, 80 and 82.
Kener (US 20100257664 A1) discloses a convention urinary deodizer block

    PNG
    media_image9.png
    751
    561
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    412
    487
    media_image10.png
    Greyscale


Neo (US 20140068848 A1) discloses 

    PNG
    media_image11.png
    737
    476
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    286
    449
    media_image12.png
    Greyscale

Kaufer (US 4103367 A)

    PNG
    media_image13.png
    648
    608
    media_image13.png
    Greyscale

US 20050112024 A1 teaches a urine cup with a hole (5)

    PNG
    media_image14.png
    794
    705
    media_image14.png
    Greyscale




US 20060260032 A1 discloses cylinder (21) that can be placed in urinal

    PNG
    media_image15.png
    1068
    761
    media_image15.png
    Greyscale


US 20060235353 A1 discloses hydration device with a cylindrical tube and hole (figure 2)

    PNG
    media_image16.png
    1040
    922
    media_image16.png
    Greyscale


US 6640350 B1 discloses cylinder that can be placed in urinal

    PNG
    media_image17.png
    1416
    905
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    1416
    921
    media_image18.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877